DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 ll 7 and 9, claim 14 ll 9,10 the phrase "so-called" and “that is to say” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination the phrases will be treated as removed and the proceeding claim limitations given patentable weight.
Claims 3 and 5 line 2 “a memory” suffer from double inclusion with previously recited memory of claim 1.
Dependent claims rejected due to dependency. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6,7,13,14 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Books US 2018/0306158.
IN Re 1-4,6,7,13,14 Books teaches 
1.(currently amended) A wheeled vehicle comprising - a chassis, a heat engine borne by said chassis (fig 1), a starter of said engine and at least one member (para 51 push start) for actuating said starter , - a control unit (150), - a member (para 51 key fig 4) for energizing at least the control unit, said energizing member being able to switch from an active state to an inactive state and vice versa, said vehicle comprising a so-called economical operating mode (158 figs 3-4) in which, in the activated state of the energizing member and in the started state of the engine, the control unit is configured to allow the engine to be stopped automatically (abstract title figs 3-4), that is to say without actuation of the energizing member, said stopping being called energized stopping of the engine, wherein the wheeled vehicle comprises a memory (fig 2) for storing data relating to the number of starts of the heat engine of the vehicle and in that the control unit is configured to, in the economical operating mode of the vehicle, allow or prohibit the energized stopping of the engine (fig 4) at least according to said stored data.  (at least figs 1-6 paras 1-70) .

3. (currently amended) The wheeled vehicle claim 1, 3wherein the wheeled vehicle  comprises a memory (see 35 USC 112b rejection above) for storing data relating to the elapsed energized time T (“hours of operation of the engine” para 40) of the vehicle  since it was put into service, said energizing of the vehicle corresponding to the active state of the energizing member, and in that the control unit  is configured to, in the economical operating mode of the vehicle , allow or prohibit the energized stopping of the engine at least according to said stored data (paras 40-43 fig 4).  
4. (currently amended) The wheeled vehicle  as claimed in claim 3, wherein the control unit  is configured to: - calculate the number D of starts (construed as each stop having a start para 40) of the vehicle  since it was put into service over the elapsed energized time T of the vehicle  since it was put into service, - compare the result of the calculation with a stored predetermined threshold value, and - allow the energized stopping of the engine at least when the result of the calculation is below the stored predetermined threshold value (target step 406 No 410 enable stop start).  
6. (currently amended) The wheeled vehicle  as claimed in 1, wherein the energizing member of the vehicle is a key (para 51 key) disposed on the chassis, this key being a rotary key that can switch by rotation from an inactive state to an active state and vice versa.  
7. (currently amended) The wheeled vehicle as claimed in claim 1, wherein the chassis is equipped with a control station (para 51, the console or dash of vehicle is on chassis) and in that the or at least one of the members for actuating the starter is formed by a start button (para 51 push start) with which said station is equipped.  
13. (currently amended) The wheeled vehicle  as claimed in 1 wherein the economical operating mode is an activatable/deactivatable mode and in that the vehicle  comprises a member for activating 
In Re 14, the method of claim 14 rejected over in re 1 as taught by Books above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Books US 2018/0306158 in view of Lurie et al US 9,387,861.

Books does not teach although Lurie teaches the control unit  is configured to, n being an integer number greater than or equal to 1 (col 20 ll 20-40).  Memory and tables are known to be finite capacity.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Books memory table of start stop and operation time since vehicle in service with Lurie’s FIFO n integer limited table to implement limited memory storage as is common in computer programming and control.

Claim(s) 8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Books US 2018/0306158 in view of Bell EP 1,526,276.
In Re 8, Books does not teach although Bell teaches the vehicle  is a cherry picker  (fig 1) comprising: - in addition to the chassis bearing said heat engine, - a platform (5), - means for lifting the platform relative to the chassis, said lifting means comprising at least one telescopic or non-telescopic lifting arm (2,4) disposed between a zone of connection to the platform and the chassis and mounted to be movable using the heat engine between a high position and a low position (abstract), - a control console (fig 3 abstract) borne by said platform and equipped at least with a control for the lifting means, - a member for activating/deactivating at least the control (132,115,140,111) of the lifting means, said activating/deactivating member being mounted to be movable between an inactive position, in which at least the control of the lifting means is deactivated and an active position in which at least the control  before the effective filing date of the invention (AIA ) to add Bell’s cherry picker with worker lift actuation system to Books to allow aerial work with economical start stop fuel consumption.
In Re 9, Books as modified by Bell teaches, in the working configuration of the cherry picker  and in the economical operating mode, in the energized stopped state of the heat engine, the control unit  is configured to control the starting of the heat engine using the activating/deactivating member of at least the control of the lifting means, by switching of the activating/deactivating member from the inactive position to the active position, without actuation of the member or members for actuating the starter (Books automatic start stop system as integrated with Bells cherry picker).
(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Books US 2018/0306158 in view of Bell EP 1,526,276 and Eck et al US 2019/0210854.
In Re 10, Books further teaches in the economical operating mode, the control unit  is configured to, in the authorized state of energized stopping of the engine, control the energized stopping of the heat engine (see in re 1,8,9 above).
Books does not teach although Eck teaches the control unit  comprises a presence determination module (para 141 dead man switch) configured to determine the presence or absence state of a person on the platform according to data supplied by the control console and in that, in the working configuration of the cherry picker.  Eck’s teaches dead man switch is for safety. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Eck’s deadman switch to Book as modified by Bell’s auto start stop cherry picker to auto start stop contingent at least according to said state determined by the presence determination module for safety.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Books US 2018/0306158 in view of Johnson US 2015/0183435.
IN Re 11, Books does not teach although Johnson teaches the vehicle  comprises an activatable/deactivatable member (paras 11,95,127) for controlling the cold starting of the heat engine and a module for determining the activated/deactivated state of said control member, this control member being able to be activated by manual actuation, and being able to be deactivated automatically, and in that, in the economical operating mode, the control unit  is configured to, in the authorized state of energized stopping of the engine, control the energized stopping of the heat engine at least according to the activated/deactivated state 6of said cold start control member determined by said module.  Johnson further teaches cold start procedure makes engine easier to start (para 11). It before the effective filing date of the invention (AIA ) to add Johnsons cold start to Books controller and integrate the cold start into the start stop logic.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Books US 2018/0306158 in view of Minekawa US 2009/0043429.
IN Re 12, Books does not teach although Minekawa teaches the vehicle  comprises at least one electricity generator, and a module for determining the activated/deactivated state of said electricity generator (paras 2,21) and in that, in the economical operating mode, the control unit  is configured to, in the authorized state of energized stopping of the engine control the energized stopping of the heat engine at least according to the activated/deactivated state of the electricity generator determined by said module. Minekawa further teaches prohibiting idle stop during generator running to allow charging (para 21).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Minekawa’s idle stop prohibition to Books controller to allow charging.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747